Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the After-Final amendment filed 3/22/2021. Applicant amended claim 16, cancelled claim 17; claims 1 – 16, 18 – 22 are pending in this application.

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. 
Applicant filed After-Final Consideration Pilot 2.0 request, which requires an independent claim to be amended without broadening the scope. Applicant in the After-Final Consideration Pilot 2.0 request filed 3/22/2021 included the limitations of rejected dependent claim 17 in the rejected independent claim 16, thereby presenting dependent claim 17 in independent form. Applicant argues the rejections of the final office action including rejection of claim 17. To address the arguments filed 3/22/2021, examiner is treating the after –final amendment under pre-pilot procedure.
Applicant in response to the objection to the specification argues, “Applicant does not agree that Section 112 affords the Office a license to effectively rewrite Applicant's description of Applicant's own invention.” Examiner respectfully disagrees and maintains examiner is not rewriting Applicant’s description but merely quoting the specification as filed. Applicant further argues “the phrase of 21 
U.S. Application No. 16/103,621Response to Final Office Action of October 21, 2020”separately or in combination, in whole or in part" may be considered a bit "wordy" by some people” and concludes “reasonably skilled person would readily understand that the above-quoted phrase of ¶ 51 simply means that, while neither pin must be rotationally fixed, either pin or both pins can be rotationally fixed, and such rotational fixation (if present) can be done to each pin separately, both pins in combination, to an entire (or "whole") pin, and/or to part of a pin.” Examiner respectfully disagrees with Applicant’s characterization of the objection as subjective interpretation. Further, it is not clear how “an entire (or "whole") pin, and/or to part of a pin” can be rotationally fixed at the same time. 
Applicant states “Applicant realizes that such language may not be as concise as Examiner subjectively would prefer.” Examiner respectfully disagrees and maintains quoting Applicant’s own 
The amended paragraphs 46 and 51 are entered and the objection to the specification is maintained.
Regarding the drawing objection Applicant refers to elements 356 in figures 13 and 14. Regarding claim 22, the claim requires a tube slot capable of receiving a portion of the tubing. Further, the flow sensors are to be located on opposite “sides” of the tube slot. The tube slot inherently having an axis across the housing. If Applicant meant “opposite sides” to mean the sides are separated by the axis the drawing objection is maintained since the location of the flow sensors are outside the footprint of the “tube slot.” If Applicant meant the sides to mean the ends of the tubing slot then examiner suggests amending the term “opposite sides” to “opposite ends.”
	Regarding obviousness rejections, Applicant argues US Patent Application to Thompson (20016/0161004) does not disclose where the “flow meter is located, what it is coupled to, and how it works is unknown.” Examiner maintains the flow meter location, assembly and details of flow meter function are not claimed claim 22.
	Applicant admits the reference discloses, “the flow rate may be recorded based on Thompson's position sensor” but argues “actually "recording" a flow rate is an operation of some other unknown person or component (such as his controller 40), not his flow meter.” Examiner respectfully disagrees and maintains Thompson discloses, “the flow meter (not shown) associated with method 400 can be any suitable flow meter that can be associated with the tubing 34 or otherwise associated with the pinch valve system 30.  The flow meter can communicate with the controller 40 via a cable (not shown) or wirelessly.  In one embodiment, the controller 40 can receive flow input data from a flow meter via an analog input on the controller 40” [para. 48]; clearly, it is not an “unknown person.”
	Applicant argues “Thompson could actually control the operation of his flow meter, such as by turning it off, based on any other sensor, why would he teach installing and removing it, as needed?.” Examiner respectfully disagrees and maintains Applicant is mischaracterizing an inlet flow meter. 
	Applicant regarding US Patent to Mills (4,821,769) argues, “42 and 44 are simply not analogous to the flow sensors recited in Applicant's claim 16”, and concludes, “[t]here is nothing to indicate flow. While Mills may be able to detect whether there is a fluid path, Mills cannot detect whether there is actual flow, much less measure how much flow.”
	Examiner respectfully disagrees, if Applicant intended to claim a specific type of flow sensor, Applicant is invited to amend the claims to particularly point out and distinctly claim what the Applicant regards as his invention. 
	The claim, as amended, requires “flow sensors”, merely a transducer to detect flow not measure how much flow. Mills teaches a transducer that emits signal to a fluid (Col. 4, Lines 4 – 7); further Mills teaches an arrangement is capable of detecting leaks through the valve (Col. 2, Lines 34 -37) thereby meeting the broadest reasonable interpretation of the term “flow meter.”
	Regarding claim 22, Thompson et al. disclose a position sensor (94, Fig. 1) and step 536 requires determining the valve is closed by means of this position sensor. Further Mills teaches the flow detectors detect the valve leak (flow) when the valve is closed. The combination of Thompson et al. and Mills necessarily will have the flow sensors depend upon a signal from the position sensor that the valve is closed to detect valve leak (flow) through the closed valve. 
	As per Applicant’s request, the amendment is entered and the prior art rejections are maintained. 

	Information Disclosure Statement
The information disclosure statement filed 3/12/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. European Application examination report issued February 9, 2021 is missing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753